Citation Nr: 1138928	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  09-13 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a cyst of the right knee.


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to October 2001 and from June 2005 to October 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by which the RO, in pertinent part, denied entitlement to service connection for a cyst of the right knee. 

This case was initially before the Board in July 2009 when it was remanded to afford the Veteran a Board hearing before a Veterans Law Judge.  Subsequent to the remand, in July 2010, the Veteran withdrew his hearing request.  Accordingly, the request for a hearing is deemed to have been withdrawn.  38 C.F.R. § 20.704(d) (2011). 

In August 2010, the Board again remanded this matter for, inter alia, the scheduling of an appropriate VA medical examination.  


FINDING OF FACT

Through a written communication to the Board received in September 2011, prior to promulgation of a decision by the Board, the Veteran, through his representative, withdrew this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202 , 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative, except that a representative may not withdraw a substantive appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204.

Here, the Veteran did not file a substantive appeal personally.  Rather, the April 2009 substantive appeal was signed and filed by his representative.  As such, the representative is not barred from withdrawing the appeal.  Id.

The Veteran's representative withdrew this appeal in a signed written statement received by the Board in September 2011, before the Board had the opportunity to adjudicate the issue herein.  In light of the withdrawal of the Veteran's appeal, there remain no allegations of error of fact or law for appellate consideration.  In essence, a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).

Accordingly, the Board is without jurisdiction to review the appeal with respect to this issue, and it is dismissed without prejudice. 


ORDER

The appeal is dismissed.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


